394 F.2d 149
Glen C. FREEBY, Appellant,v.The NORTH DENVER BANK, Appellee.
No. 25393.
United States Court of Appeals Fifth Circuit.
May 7, 1968.

Wm. L. Bagby, DeVore, Bagby, Ashworth, McGahey, Ross & Burnett, Arlington, Tex., for appellant.
George F. Christie, McDonald, Sanders, Wynn, Ginsburg, Phillips & Maddox, Robert D. Maddox, Fort Worth, Tex., for appellee.
Before RIVES, BELL and GOLDBERG, Circuit Judges.
PER CURIAM:


1
This appeal is from a summary judgment rendered in a suit on a promissory note for a liquidated sum.  The execution, delivery and validity of the note were not questioned.  The defense was payment.  Following the completion of discovery proceedings the bank moved for summary judgment on the ground that the note had not been paid.


2
The memorandum opinion filed by the District Court in connection with the grant of the motion for summary judgment contains a full statement of the issues, facts and law. The record affirmatively discloses that the note had not been paid.  The court did not err in granting summary judgment.  There was no genuine issue as to any material fact and the bank was entitled to judgment as a matter of law. Shahid v. Gulf Power Company, 5 Cir., 1961, 291 F.2d 422, reh. den., 298 F.2d 793 (1962).


3
Affirmed.